Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendments

	Applicant’s amendments to the claims and drawings dated 09/30/2021 have been received and considered.  The amendments to the drawings have been found sufficient to overcome the existing objections.  As such, the objections are withdrawn.


Response to Arguments
Applicant’s arguments dated 09/30/2021 have been considered and are partially persuasive.  However, applicant’s arguments with respect to claim(s) 1, 9, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  They are addressed below, however.
Regarding the arguments about the U.S.C. 101 rejection, the arguments are considered, but have been found unpersuasive.  The filtering and normalizing steps are described in the claims with a high degree of generality.  Additionally, the end result, determining a standstill, is determining information.  While this information might have a plethora of uses, nothing is being done with it, so the examiner believes after more 
However, at this time, the argument is moot.  After additional consideration and recent guidance from the department regarding the identification of what constitutes abstract concepts in claims, the examiner believes that the filtering and normalizing steps do not qualify as mathematical concepts in their current form in the claims.  They do not cite any equations or any specific mathematical processes.  They might suggest at potential processes or equations within the specification, but they do not list them explicitly.  Therefore, the rejection of the claims under U.S.C. 101 is withdrawn.
Regarding the U.S.C. 102 rejection, the examiner finds the 3 main arguments partially persuasive.  While an argument could be made that the data is altered by the Kalman filter down the line, the examiner will be looking very explicitly on a very short time scale.  There is a quick process in Seok that determines a stop.  In Figure 2, the parts 200, 210, 230, and 270 are all in the process of determining a stop.  270 is a stop indicator.  200 and 210 are sensors, and 230 is the processor.  The examiner will be looking at the tasks done in these units, specifically described at [0060-0066])
Regarding argument that Seok does not teach filtering the values, the examiner finds the argument unpersuasive.  In [0060-0066], Seok sums the values of the acceleration and angular values over time and looks at that value to help in determining a standstill.  This is similar to the process described in the applicant’s specification, Page 3, Line 22.  Generally speaking, filtering is very broad term and could mean any way of changing the data to remove spikes or undesirable data from being considered.  This would meet the requirement for filtering data.

Regarding the argument that Seok does not teach detecting a standstill from filtered and normalized data, this argument is found persuasive.  Seok does teach detecting a standstill from filtered data, but does not explicitly normalize the data.  Sugihara does teach determining pose and other information from normalized data.  The examiner believes this is combinable with Seok to meet this claim limitation for a U.S.C. 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al (KR Pub 20040040155 A), hereafter known as Seok in light of Sugihara et al (US Pub 20100138180 A1), hereafter known as Sugihara.

For Claim 1, Seok teaches A method for detecting whether a vehicle is in standstill, the method comprising: 
filtering,  (i) an acceleration value in a first axis of the vehicle to obtain a filtered acceleration value and (ii) a rotational speed value  about a second axis of the vehicle that is oriented orthogonally to the axis to obtain a filtered rotational speed value ; ([0042], [0049], 210 and 230 in Figure 2.  Specifically, at [0060-0066], filtering steps are carried out.  The specification states that filtering can be averaging values over time together.  The calculation of an absolute value over a time period for acceleration and angular velocity could be considered filtering in this way.  In general, it seems to be common in the art of acceleration measurements to average an acceleration value over a time period to gain a consistent result for acceleration calculations.) 
detecting whether the vehicle is in standstill based on,  the filtered acceleration value and the filtered rotational speed value. ([0060-0066])
Seok does not teach normalizing, (i) the filtered acceleration value by transforming the filtered acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the filtered rotational speed value by transforming the filtered rotational speed value using a respective normalization factor to obtain a normalized rotational speed value ; and
Detecting whether the vehicle is in standstill based on the normalized acceleration value and the normalized rotational speed value.
Sugihara does teach, however, that normalizing, (i) the acceleration value by transforming the acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the rotational speed value by transforming the rotational speed value using a respective normalization factor to obtain a normalized rotational speed value ; and (Figure 1, [0051-0060].  The data that is interpreted from the acceleration sensor and the angular velocity sensor is interpreted through angle calculators, matrix calculators, matrix posture angle calculators and then low pass filters before being interpreted together at the difference and subtracter.  The term “transforming using a respective normalization factor” is very broad.  This could essentially mean any form of changing the data originally interpreted by the accelerometers.  The specification states  “by means of a normalization, the values can be transformed in such a way that they can be set in relation to each other.”  Sugihara is essentially doing this.  The data is changed and interpreted and is filtered or normalized through the calculators until they are ready to be used together for a calculation.  A factor could be interpreted as any means of changing the way the data is represented.)    
Detecting a state of the body based on the normalized acceleration value and the normalized rotational speed value. ([0066])
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s standstill detection method that utilizes filtered data with Sugihara’s angle posture method that normalizes data  and compares the values together because normalizing data is a common and effective way to take two values that are of different unit types (such as angular and regular acceleration values) and compare them directly in a mathematical formula.  It is also a known effective method to take data and put it into a form that is more easily interpreted, which is well known in the art.  

For Claim 3, Seok teaches The method as claimed in claim 1, the filtering further comprising: 
averaging, over a dynamic time period, at least one of (i) the acceleration value to obtain the filtered acceleration value and (ii)  the rotational speed to obtain the filtered rotational speed value, in response to a movement of the vehicle being detected.  ([0059-0062], the average values for acceleration and angular velocity are calculated over a time period (M and N).)
 
For Claim 6, Seok teaches The method as claimed in claim 1 wherein, 
the filtering further comprises  filtering, (i) a further acceleration value in the second axis to obtain a further filtered acceleration value and (ii) a further rotational speed value about a third axis of the vehicle that is oriented orthogonally to the first axis and the second axis  to obtain a further filtered rotational speed; ([0037], [0042], [0048-0049], [0060-0066].  It is taught that several axis are measured and filtered.)
the normalizing further comprises normalizing, (i) the further filtered acceleration value by transforming the further filtered acceleration value using a respective normalization factor to obtain a further normalized acceleration value and (ii) the further filtered rotational speed value by transforming the further filtered rotational speed value using a respective normalization factor to obtain a further normalized rotational speed value; and, ([0037], [0042], [0048-0049], [0060-0066].  Additionally, Seok uses the Kalman filter which uses normalization as a step within.)
the detecting further comprises detecting whether the vehicle is in standstill based on,  the further filtered acceleration value and the further filtered rotational speed value.  ([0060-0066])
Seok does not teach the normalizing further comprises normalizing, (i) the further filtered acceleration value by transforming the further filtered acceleration value using a respective normalization factor to obtain a further normalized acceleration value and (ii) the further filtered rotational speed value by transforming the further filtered rotational speed value using a respective normalization factor to obtain a further normalized rotational speed value; and,
Sugihara does teach, however, that normalizing, (i) the acceleration value by transforming the acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the rotational speed value by transforming the rotational speed value using a respective normalization factor to obtain a normalized rotational speed value ; and (Figure 1, [0051-0060].  The data that is interpreted from the acceleration sensor and the angular velocity sensor is interpreted through angle calculators, matrix calculators, matrix posture angle calculators and then low pass filters before being interpreted together at the difference and subtracter.  The term “transforming using a respective normalization factor” is very broad.  This could essentially mean any form of changing the data originally interpreted by the accelerometers.  The specification states  “by means of a normalization, the values can be transformed in such a way that they can be set in relation to each other.”  Sugihara is essentially doing this.  The data is changed and interpreted and is filtered or normalized through the calculators until they are ready to be used together for a calculation.  A factor could be interpreted as any means of changing the way the data is represented.)    
Detecting a state of the body based on the normalized acceleration value and the normalized rotational speed value. ([0066])
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s standstill detection method that utilizes filtered data with Sugihara’s angle posture method that normalizes data  and compares the values together because normalizing data is a common and effective way to take two values that are of different unit types (such as angular and regular acceleration values) and compare them directly in a mathematical formula.  It is also a known effective method to take data and put it into a form that is more easily interpreted, which is well known in the art.  


For Claim 9, Seok teaches A device for detecting whether a vehicle is in a standstill, the device comprising:
A sensor interface configured to receive acceleration values from an acceleration sensor and rotational speed values from a rotational speed sensor; (Figures 1 and 2, Parts 50 and 230)
A memory; and ([0009], [0015] shows computing units.  These units contain memory for program storage.)
A processor configured to:  ([0009], [0015] shows computing units)
filter (i) an acceleration value in a first axis of the vehicle to obtain a filtered acceleration value and (ii) a rotational speed value about a second axis of the vehicle that is oriented orthogonally to the axis to obtain a filtered rotational speed value; ([0042], [0049], 210 and 230 in Figure 2.  Specifically, at [0060-0066], filtering steps are carried out.  The specification states that filtering can be averaging values over time together.  The calculation of an absolute value over a time period for acceleration and angular velocity could be considered filtering in this way.  In general, it seems to be common in the art of acceleration measurements to average an acceleration value over a time period to gain a consistent result for acceleration calculations.)
detect whether the vehicle is in standstill based on the filtered rotational speed value.  ([0060-0066].)
Seok does not teach normalizing, (i) the filtered acceleration value by transforming the filtered acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the filtered rotational speed value by transforming the filtered rotational speed value using a respective normalization factor to obtain a normalized rotational speed value ; and
Detecting whether the vehicle is in standstill based on the normalized acceleration value and the normalized rotational speed value.
Sugihara does teach, however, that normalizing, (i) the acceleration value by transforming the acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the rotational speed value by transforming the rotational speed value using a respective normalization factor to obtain a normalized rotational speed value ; and (Figure 1, [0051-0060].  The data that is interpreted from the acceleration sensor and the angular velocity sensor is interpreted through angle calculators, matrix calculators, matrix posture angle calculators and then low pass filters before being interpreted together at the difference and subtracter.  The term “transforming using a respective normalization factor” is very broad.  This could essentially mean any form of changing the data originally interpreted by the accelerometers.  The specification states  “by means of a normalization, the values can be transformed in such a way that they can be set in relation to each other.”  Sugihara is essentially doing this.  The data is changed and interpreted and is filtered or normalized through the calculators until they are ready to be used together for a calculation.  A factor could be interpreted as any means of changing the way the data is represented.)    
Detecting a state of the body based on the normalized acceleration value and the normalized rotational speed value. ([0066])
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s standstill detection method that utilizes filtered data with Sugihara’s angle posture method that normalizes data  and compares the values together because normalizing data is a common and effective way to take two values that are of different unit types (such as angular and regular acceleration values) and compare them directly in a mathematical formula.  It is also a known effective method to take data and put it into a form that is more easily interpreted, which is well known in the art.

For Claim 10, Seok teaches A non-transitory machine-readable storage medium configured to store computer program for detecting whether a vehicle is in standstill, the computer program being configured to, when executed by a processor, cause the processor to: ([0009], [0015] shows computing units)
filter, (i) an acceleration value in a first axis of the vehicle to obtain a filtered acceleration value and (ii) a rotational speed value about a second axis of the vehicle that is oriented orthogonally to the axis to obtain a filtered rotational speed value; ([0042], [0049], 210 and 230 in Figure 2.  Specifically, at [0060-0066], filtering steps are carried out.  The specification states that filtering can be averaging values over time together.  The calculation of an absolute value over a time period for acceleration and angular velocity could be considered filtering in this way.  In general, it seems to be common in the art of acceleration measurements to average an acceleration value over a time period to gain a consistent result for acceleration calculations.) 
detect whether the vehicle is in standstill based on the filtered acceleration value and the normalized rotational speed value. ([0060-0066])
Seok does not teach normalize, (i) the filtered acceleration value by transforming the filtered acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the filtered rotational speed value by transforming the filtered rotational speed value using a respective normalization factor to obtain a normalized rotational speed value; and 
Sugihara does teach, however, that normalizing, (i) the acceleration value by transforming the acceleration value using a respective normalization factor to obtain a normalized acceleration value and (ii) the rotational speed value by transforming the rotational speed value using a respective normalization factor to obtain a normalized rotational speed value ; and (Figure 1, [0051-0060].  The data that is interpreted from the acceleration sensor and the angular velocity sensor is interpreted through angle calculators, matrix calculators, matrix posture angle calculators and then low pass filters before being interpreted together at the difference and subtracter.  The term “transforming using a respective normalization factor” is very broad.  This could essentially mean any form of changing the data originally interpreted by the accelerometers.  The specification states  “by means of a normalization, the values can be transformed in such a way that they can be set in relation to each other.”  Sugihara is essentially doing this.  The data is changed and interpreted and is filtered or normalized through the calculators until they are ready to be used together for a calculation.  A factor could be interpreted as any means of changing the way the data is represented.)    
Detecting a state of the body based on the normalized acceleration value and the normalized rotational speed value. ([0066])
It would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s standstill detection method that utilizes filtered data with Sugihara’s angle posture method that normalizes data  and compares the values together because normalizing data is a common and effective way to take two values that are of different unit types (such as angular and regular acceleration values) and compare them directly in a mathematical formula.  It is also a known effective method to take data and put it into a form that is more easily interpreted, which is well known in the art.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable in light of Seok et al in light of Sugihara.
For Claim 8, Seok teaches The method as claimed in claim 1, 
Seok does not teach the detecting further comprising: 
detecting that the vehicle is in standstill in response to no controller of the vehicle being active.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that detecting that the vehicle is in standstill in response to no controller of the vehicle being active.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because the purpose of a controller for a vehicle is to control the movement of the vehicle, whether it be to start or stop movement, or guide the vehicle while moving.  If a controller of the vehicle is active, it is very likely that the vehicle is starting motion, stopping motion, or being controlled in motion.  If no controller is active, it is very likely the vehicle is in standstill, as vehicles are only active with no controls under unusual or rare circumstances (such as rolling down a hill because a parking break was not active, or being pushed due to a dead battery).  Therefore, it would be obvious to combine this teaching with Seok’s acceleration measurement technique because the activeness of controllers is a good indicator of whether or not the vehicle is being controlled, and vehicles typically move mostly when controlled.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in light of Sugihara, in light of Chowdhary et al (US Pub 2008/0234933 A1), hereafter known as Chowdhary.
For Claim 2, Seok teaches The method as claimed in claim 1, further comprising
And filtering and detecting values for acceleration and rotation speed ([0042], [0049], 210 and 230 in Figure 2, [0060-0066]))
Seok does not teach wherein: the filtering further comprises averaging, over a drift time period, when the standstill is detected, at least one of (i) the acceleration value to obtain an acceleration range and (ii)  the rotational speed value to obtain a rotational speed range; and, 
Wherein the detecting further comprises detecting  a movement of the vehicle in response to at least one of the acceleration range and  the rotational speed range exceeding  a limit value.  
Chowdhary, however, does teach wherein: the filtering further comprises averaging, over a drift time period, when the standstill is detected, at least one of (i) the acceleration value to obtain an acceleration range and (ii)  the rotational speed value to obtain a rotational speed range; and, ([0029-0033], Figure 4)
Wherein the detecting further comprises detecting  a movement of the vehicle in response to at least one of the acceleration range and  the rotational speed range exceeding  a limit value. ([0029-0033], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s vehicle acceleration detection method with Chowdhary’s method of looking at acceleration values over a time period and determining if ranges are too large and indicate movement because stationary objects do not tend to show changes in acceleration, and while moving objects can also not show changes in acceleration, they tend to react to bumps, wind resistance, inertia impacts of fluids, and other things.  A series of small bumps in acceleration every second could indicate movement is occurring, although acceleration is generally constant.  A vehicle would have to be incredibly smooth for an accelerometer to show zero acceleration changes while moving.

For Claim 4, Seok teaches The method as claimed in claim 1, 
Seok does not teach the detecting further comprising: 
detecting that the vehicle is not in standstill in response to a movement of the vehicle having been detected within a minimum time period as a result of the observing .  
Chowdhary, however, does teach the detecting further comprising: 
detecting that the vehicle is not in standstill in response to a movement of the vehicle having been detected within a minimum time period as a result of the observing .   ([0029-0033], Figure 4)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s acceleration detection method with Chowdhary’s teaching of detecting no standstill if movement is detected because if the vehicle is determined to be moving, it logically follows that it should be determined to be not standing still.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in light of Sugihara, in light of Shinichi et al (EP 0488594 A1), hereafter known as Shinichi.
For Claim 7, Seok teaches The method as claimed in claim 1, 
Seok does not teach the detecting further comprising: 
Detecting that the vehicle is in standstill in response to a wheel rotational speed value representing a wheel rotation speed of at least one wheel of the vehicle being less than a threshold value.  
Shinichi, however, does teach the detecting further comprising: 
Detecting that the vehicle is in standstill in response to a wheel rotational speed value representing a wheel rotation speed of at least one wheel of the vehicle being less than a threshold value.  (Column 6, Lines 35-51)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Seok’s acceleration detection method with Shinichi’s method of determining a standstill if the wheel rotation sensor value is under a threshold because if a wheel is not turning, then it is likely the vehicle is not moving.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed et al (US 20080154495 A1) relates to determining information about location and movement of a vehicle from accelerometer information.
Schmidt et al (US Pub 20170261336 A1) relates to averaging acceleration values together to create values indicative of movement.
Fennel et al (US Pub 20090248346 A1) relates to calibrating vehicles using accelerometers.
Sugihara et al (US Pub 20100106451 A1) relates to calibration of sensors using angular sensors to determine movement.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664